FIRST AMENDMENT TO LICENSE AGREEMENT

This First Amendment to License Agreement ("Amendment") entered into this 31st
day of March 2008 by and between IDEA AG, a German corporation having an address
at Frankfurter Ring 193a, 80807 Munich, Germany (hereinafter referred to as
"IDEA" or "Party") and Alpharma Ireland Limited, an Irish corporation having an
address at Arthur Cox Building, Earlsfort Terrace, Dublin 2, Ireland
(hereinafter referred to as "ALPHARMA" or "Party"). Capitalized terms used
herein and not defined herein shall have the meaning set forth in the Agreement
(as defined below).

W I T N E S S E T H

WHEREAS, the Parties have entered into a License Agreement dated as of September
4, 2007 (the "Agreement"), which the Parties desire to amend as follows.



NOW, THEREFORE, in consideration of the above premises and the covenants
contained herein, the Parties agree as follows:



1. Amendments.

1.1 Article 1 of the Agreement is hereby amended by inserting the following
additional definitions therein:

Development and Regulatory Assets

shall mean all preclinical and clinical data relating to the Licensed Products
and all documents relating to the regulatory status of the Licensed Products
that are included in the Licensed Know-How as of the Effective Date.



First Amendment Date

shall mean March 31, 2008.



1.2 Section 2.1 of the Agreement is hereby amended by appending the following
new paragraph to the end of such Section:

Subject to the terms and conditions hereof and subject to the limitations set
forth herein, IDEA hereby assigns to ALPHARMA an undivided one-half joint
ownership interest in and to the Development and Regulatory Assets. ALPHARMA
agrees that it shall use such Development and Regulatory Assets only in
connection with the Licensed Products within the scope of activities permitted
under clauses (a), (b) and (c) above. ALPHARMA shall not assign, sell or
transfer Development and Regulatory Assets to any Third Party except in
connection with an assignment of this Agreement or in connection with any
sublicense to the Licensed Products in the Field in the Territory under the
Licensed Technology to make, have made, use, sell, offer for sale, have sold and
import Licensed Products in the Field in the Territory. The assignment to
ALPHARMA of the Development and Regulatory Assets shall be subject to terms and
conditions of this Agreement (including without limitation any of IDEA's rights
hereunder). Neither Party shall have any duty to account to the other Party for
its use or exploitation of the Development and Regulatory Assets except as set
forth in this Agreement; provided that notwithstanding anything in the
foregoing, any use or exploitation by ALPHARMA of Development and Regulatory
Assets generated in the Celebrex Comparator Sub-Study shall, notwithstanding the
assignment to ALPHARMA of the Development and Regulatory Assets, remain subject
to the terms and conditions (including without limitation, the payment
obligations under Section 3.2 (e.g., the Celebrex Comparator Data
Post-Use Payment or the Celebrex Comparator Data Option Payment, if applicable)
set forth in Section 3.2. ALPHARMA agrees that it shall maintain the
confidentiality of such Development and Regulatory Assets in the same manner,
and subject to the same qualifications, as it maintains the confidentiality of
Confidential Information of IDEA pursuant to Article 6 of this Agreement.
Promptly after the First Amendment Date, IDEA shall deliver to ALPHARMA one
complete copy of the Common Technical Document as submitted to EMEA as of May
25, 2007, and, as requested by ALPHARMA, data and documents relating to the
results from the pre-clinical studies and clinical trials of the Licensed
Product in the United States, unless such a copy has previously been delivered
to ALPHARMA by IDEA. For avoidance of doubt, IDEA shall: i) have the right to
maintain the original and complete set of all Development and Regulatory Assets;
ii) subject to the rights granted to ALPHARMA in Section 2.1(c) and the other
terms and conditions of this Agreement, maintain exclusive rights to use the
Development and Regulatory Assets outside the Territory for any purpose; iii)
subject to Section 2.1(a), ALPHARMA's perpetual license upon expiration of the
Royalty Term pursuant to this Section 2.1 above and Section 2.3.1, have an
irrevocable, perpetual, fully-paid license from ALPHARMA to use the Development
and Regulatory Assets in connection with the development and use of Products
within the Territory or, subject to Section 10.7(c), in the event of termination
of the Agreement, Licensed Products in the Field in the Territory.



1.3 Section 3.1 of the Agreement is hereby amended by deleting existing Section
3.1 and replacing it with new Section 3.1 as follows:



 

3.1 Upfront Consideration

. In consideration of i) the assignment to ALPHARMA by IDEA of an undivided
one-half joint ownership interest in and to the Development and Regulatory
Assets according to Section 2.1, and ii) the grant to ALPHARMA by IDEA of the
licenses according to Section 2.1, ALPHARMA shall within ten (10) calendar days
after the Effective Date (a) pay IDEA a non-refundable, non-creditable initial
payment of sixty million US dollars (US$60,000,000), and (b) cause ALPHARMA
Parent to issue to IDEA a Phase III Milestone Warrant in the form attached to
this Agreement as Schedule G and (c) cause ALPHARMA Parent to issue to IDEA an
Approval Warrant in the form attached to this Agreement as Schedule H. In
addition, on the date on which ALPHARMA Parent issues to IDEA the Phase III
Milestone Warrant and the Approval Warrant, ALPHARMA Parent and IDEA shall
execute and deliver a Registration Rights Agreement in the form attached to this
Agreement as Schedule I.



2. Acknowledgement.

IDEA acknowledges and agrees that, prior to the First Amendment Date, ALPHARMA
has paid to IDEA the sixty million U.S. dollar ($60,000,000) payment set forth
in Section 3.1 of the Agreement and that ALPHARMA Parent has issued to IDEA the
Phase III Milestone Warrant and the Approval Warrant and entered into the
Registration Rights Agreement with IDEA, all in accordance with Section 3.1 of
the Agreement.



3. No Further Amendments.

Except as specifically amended hereby, the Agreement shall remain unmodified and
in full force and effect. The Agreement as amended is hereby ratified and
affirmed in all respects.



 

IN WITNESS WHEREOF, and intending to be legally bound, the Parties hereto have
entered into this Amendment, by their duly authorized representatives, with
effect from the Effective Date as provided in this Amendment.

 

 

IDEA AG

By: /s/ Prof.Dr. Gregor Cevc

Prof. Dr Gregor Cevc,

Title: CEO

ALPHARMA IRELAND LIMITED

By: /s/ Keith Bernius

Keith Bernius

Title: Director

 

 

 